Citation Nr: 0723228	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-23 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a low back 
disability, to include sacralization of L5/S1 and disc 
disease.    

2.  Entitlement to service connection for a cervical spine 
disability.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active duty from September 
1965 to December 1966.  These matters are before the Board of 
Veterans' Appeals (Board) from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  A Travel Board hearing was 
held before the undersigned in December 2003.  In July 2004 
the case was remanded for further development.  In February 
2006 the Board sought a Veterans Health Administration (VHA) 
medical advisory opinion in the matter pertaining to the low 
back.  In June 2006 the case was remanded to afford the RO 
review in light of the medical advisory opinion.  


FINDINGS OF FACT

1.  Sacralization of L5/S1was not noted on service entrance 
examination.

2.  Clear and unmistakable evidence establishes that the 
veteran's sacralization of L5/S1 pre-existed service.  

3.  Clear and unmistakable evidence establishes that the 
veteran's sacralization of L5/S1 did not increase in severity 
beyond its natural progression during service. 

4.  The veteran's lumbar disc disease was not manifested in 
service and is not shown to be related to his service.

5.  The veteran's current cervical spine disability was not 
manifested in service and is not shown to be related to his 
service.    


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, to include 
sacralization of L5/S1 and lumbar disc disease, is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

2.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2002 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  A subsequent August 2004 letter 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  This letter 
also advised the veteran to submit any evidence in his 
possession pertaining to his claim.  The July 2002 rating 
decision, a July 2003 statement of the case (SOC) and 
supplemental SSOCs in August 2005 and January 2007 provided 
the text of applicable regulations and explained what the 
evidence showed and why the claims were denied.  The January 
2007 SSOC also provided notice regarding disability ratings 
and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).    
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Notably, in an August 2006 
statement the veteran's wife indicated that the veteran had 
had a low back consultation with a Dr. R in Fremont, North 
Carolina soon after service.  However, in response to letters 
by the RO requesting that the veteran submit or identify any 
outstanding evidence to support his claim, he did not submit 
any records from Dr. R and did not indicate that any such 
records might be outstanding (by completing a release of 
information form for the records).  As the duty to assist is 
not a one way street (See Wood v. Derwinski, 1 Vet. App. 190 
(1991), the Board finds that VA has met its assistance 
obligations with respect to obtaining identified, outstanding 
records of postservice low back treatment.  The veteran was 
provided a VA spine examination, and in February 2006 the 
Board obtained a VHA expert medical opinion regarding the 
veteran's low back disability.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 
II.  Factual Background

Service medical record reveal that on induction examination 
in June 1965 the spine was found to be normal.  On his report 
of medical history at induction the veteran indicated that he 
had had a "sprained back" in 1961 but did not indicate that 
he had a continuing problem with the back.  Subsequent 
progress notes show repeated medical visits for low back pain 
from October 1965 until separation in December 1966.  On 
October 15, 1965, it was noted that the veteran had only been 
in the Army for a couple of weeks but reported that he had 
had low back pain for a number of years.  Examination 
revealed normal spinal curvature with a 1/2 inch leg length 
discrepancy, the right being longer than the left.  There was 
no list or muscle spasm and range of motion was full.  X-ray 
films revealed no abnormality.  A heel lift was ordered for 
the veteran's shoe.  The veteran did not show improvement 
with the heel lift and was seen on many more occasions for 
complaints of low back pain.  A December 1965 note showed 
tenderness to palpation over the right S1 area.  In January 
1966 the veteran fell down a flight of stairs, apparently 
striking the low back.  An orthopedic consultation noted 
definite exaggeration of symptoms.  An April 1966 X-ray 
showed decreased lumbar lordosis, an apparent articulating of 
the transverse process of L5, and a mild pelvic tilt to the 
right.  The diagnostic impressions were lumbar scoliosis with 
pelvic tilt and sacralization of L5.  May and June 1966 notes 
showed further low back pain secondary to congenital 
abnormality (i.e. the sacralization).   A July 1966 physical 
profile noted that the veteran had recurrent low back pain in 
a case with congenital bone anomalies and only temporary 
relief after multiple recurrences.  Restrictions included no 
prolonged marching or walking, no prolonged standing, no 
lifting over 10 pounds and no physical training.  On October 
1966 Medical Board examination, the diagnosis was 
sacralization of L5 on S1 with secondary low back pain.  It 
was found that the condition was not incurred in the line of 
duty as it existed prior to entry into service.  The veteran 
reported that he had periodically suffered back pain since he 
was 14.  As an adolescent, any excessive exercise or exertion 
caused lumbosacral pain.  He had been treated with bed rest, 
exercises, strapping, lumbosacral belt, all without benefit, 
prior to his entry into the Army.  Prior to beginning work 
running a tourist tour through a museum in North Carolina 
(prior to entry), he had failed two jobs because of back 
pain.  The Medical Board recommended that the veteran be 
separated from service as medically unfit due to a condition 
that existed prior to entry.  In November 1966 the veteran 
requested discharge on the basis of physical disability that 
was considered to have existed prior to entry and waived his 
right to have his case considered by a Physical Evaluation 
Board.  

An August 1985 private CT scan of the lower back produced a 
diagnostic impression of grossly abnormal scan showing a 
large disc fragment at the level of the L5 vertebral body.  
The fragment was assumed to be secondary to herniation at L5-
S1 with cephalad migration although there was some 
circumferential bulging at the L4-L5 disc as well with 
obvious interspace narrowing at that level on the scout view.  
The L3-L4 disc appeared normal.  

A September 1985 private surgical note from Dr. H shows that 
the veteran underwent left L5-S1 limited laminectomy and 
excision of an extruded disc.  It was noted that he had 
developed recurrent low back pain over the past several 
months and then developed left posterior hip and leg pain.  
This became increasingly severe and he had positive straight 
leg raising on the left.  He also had numbness on the lateral 
aspect of his left foot and the left ankle reflex was absent.  
CT scan revealed a very prominent defect consistent with an 
L5 and S1 superior extrusion and the surgery was subsequently 
performed.  An October 1987 note shows that the veteran had 
again developed recurrent hip and leg pain.  The diagnostic 
impression was possible recurrent lumbar disc.  

A May 1996 private MRI of the cervical spine showed a 
combination of degenerative spondylolysis and subligamentous 
disc protrusion at both C5-6 and C6-7 producing some focal 
spinal stenosis and neural foraminal encroachment.  This was 
more prominent at C5-6 and on the left at C6-7.  

A November 1999 VA surgical report shows that the veteran 
underwent a C5-6 anterior discectomy with interbody 
arthrodesis with fibular allograft, demineralized bone matrix 
and anterior instrumentation with Aline plate.  The operative 
diagnosis was right C6 radiculopathy.  

December 1999 to March 2002 progress notes from Dr. F from 
show treatment for spinal problems.  A December 1999 note 
reveals that the veteran had fallen at work in September 
1999, after slipping on oil.  He subsequently had cervical 
spine surgery for a herniated disc secondary to that injury.  
He continued to have some thumb numbness and right arm and 
shoulder pain.  A March 2002 note reveals that the low back 
surgery the veteran had in 1987 had caused foot drop.  The 
veteran's back pain had become progressively worse, with pain 
on prolonged standing or sitting.  He also had numbness in 
his left foot and trouble walking.  Dr. F believed that the 
veteran had failed back syndrome.  

A January 2000 private progress note from Dr. L indicated 
that X-ray studies did not show any compression of the 
veteran's C6 nerve root and no pathology at the level of C4-
C5.  

A February 2002 private physical examination showed a 
pertinent diagnostic impression of back pain with history of 
lower extremity weakness and numbness.  The veteran reported 
that he had had two prior back surgeries and one neck 
surgery.  The first back surgery was done in 1985 and the 
second was done in 1988 to remove a disc between L4 and L5.  
The veteran indicated that the second surgery put a hole in 
the disc below the one that was removed and that he could not 
move his toes and left foot since that surgery.  Neck surgery 
was done by Dr. L in 1999 to treat a disc that was injured 
when he fell at work. 

An April 2002 VA cervical spine MRI showed status post C5-6 
interbody fusion, borderline central canal stenosis at C5-6 
to C6-7 levels, diffuse bulging at C4-5 and C6-7 
intervertebral discs and degenerative spondylolysis at the 
C6-7 level.    

A May 2002 VA surgical report showed that the veteran had 
surgery to remove a C5-6 anterior plate and screw apparatus 
and to remove a disc at C6-7.  The operative diagnosis was 
left C6-7 central lateral disc herniation and status post C5-
6 anterior discectomy with anterior instrumentation in 1999.  

At his December 2003 Travel Board hearing, the veteran 
testified that he first started having back problems in 
service in the second week of basic training.  He was able to 
complete basic training on time but subsequent advanced 
training took him an extra four weeks due to his back 
problems.  Then he was assigned to Camp Roberts, California 
where for about 30 to 45 days he was charged with moving wall 
lockers.  After that he was assigned to an infantry unit in 
Germany where while on a medical visit for a hand problem he 
was told by the doctor that his medical records indicated 
that he should have already been discharged from service due 
to his back condition.  The doctor did not allow the veteran 
to do anything while in Germany and he was eventually 
discharged.  The veteran indicated that around the time of 
discharge a Captain L told him that he was entitled to 35 
percent disability.  He also indicated that just after 
service in 1967 a Dr. H told him that his back condition was 
related to his military service.  The veteran's brother 
testified that he and the veteran were farmers growing up and 
during this time, he never heard the veteran complain of any 
back problems and he was never taken to a doctor or anything 
for any back problems.   Regarding cervical spine disability, 
the veteran testified that his back problems started in the 
lower back and then eventually moved up into the cervical 
spine.  He indicated that he first saw a doctor for his neck 
in 1980.      

On VA examination in June 2005 the diagnoses were 
sacralization of L5/S1, status post laminectomy at L4 and L5, 
weakness of the left lower extremity and status post fusion 
of C5 to C7.  The examiner indicated that sacralization of a 
vertebra is a constitutional or developmental abnormality.  
Therefore, the veteran had it at his induction in 1965.  
Although he had multiple trips to the infirmary as 
documented, there was no evidence that this was caused by 
service.  Nor was there any evidence that service had 
aggravated the developmental abnormality.  Regarding the 
cervical spine, the documentation showed that the veteran was 
injured by a fall at work, long after discharge from service.  
Thus the examiner found that the veteran's cervical spine 
problems were not due to a service connected injury.  

In a February 2006 expert opinion, Dr. K, Chief Orthopedist 
at the VA Northern California Health Care System (VANCHCS) 
indicated that there was documentation that the veteran first 
reported for medical care 2 weeks after induction complaining 
of chronic low back pain with increasing symptoms over the 
prior 2 weeks.  He was then seen an additional 22 times on 
different days for low back pain until he was separated.  Of 
these medical visits 8 were with orthopedic surgeons.  The 
repeated histories and physical examinations by various 
specialists at different duty stations documented the absence 
of any objective findings beyond the radiographic finding of 
a developmental abnormality.  There was also documentation by 
a qualified specialist that the veteran's symptoms were 
primarily non-organic in nature.  Consequently, it was Dr. 
K's medical opinion based on a complete review of the service 
medical records that the veteran's low back pain was not 
aggravated by service in the U.S. Army from September 27, 
1965 and December 1966.  

In May 2006 argument the veteran's representative contended 
that Dr. K's opinion was incomplete as it offered no medical 
rationale for the opinion given.  It also failed to support 
its conclusion with documentation showing the veteran's 
frequency of low back pain symptomatology pre-existed 
service.  

In an August 2006 letter, the veteran's wife indicated that 
she had known the veteran since 1962 and her uncle, aunt and 
cousins lived beside him and his family for years before she 
ever met him.  None of them ever saw him suffering from low 
back problems until he went in the military and started basic 
training.  Until service he had always been able to 
participate in sports, hunting, fishing and work without 
difficulty.  She believed that the veteran had always dealt 
with his leg lift difference without a lift in his shoes, and 
that the lift given to him in service may have actually 
caused the problems with his back in service.  At the time of 
discharge the veteran was told by military doctors that he 
would just have to learn to live with his pain so he did not 
seek treatment after service, other than to consult with a 
Dr. R in Fremont, the town in which she and the veteran 
lived.  Dr. R told the veteran he would never be pain free.  
After service the veteran always worked and held a job but 
missed a lot of work due to back pain.  He worked until he 
could not work any longer.  

In an April 2007 brief, the veteran's representative 
essentially argues that service connection should be granted 
for a low back disability because the opinion of Dr K did not 
establish by clear and convincing evidence that the veteran's 
low back disability pre-existed, and was not aggravated by, 
service.


III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service).  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects infirmaties, or disorders noted at the time of 
examination, acceptance or enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 38 C.F.R. §  3.304.  

Congenital or developmental defects may not be service- 
connected because they are not diseases or injuries under the 
law.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  However, such 
defects can be subject to superimposed disease or injury.  
If, during an individual's military service, superimposed 
disease or injury does occur, service-connection may indeed 
be warranted for the resultant disability.  VAOPGCPREC 82-90.   

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. §  3.306.  It is the Secretary's burden to rebut 
the presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity on the 
basis of all the evidence of record pertaining to 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(a)(b). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low back disability

The veteran is entitled to a presumption of soundness on 
service entry as his lumbar spine was normal on induction 
examination.  However, the medical evidence of record clearly 
shows that the veteran's low back sacralization is a 
congenital defect, which, by definition, pre-existed service.  
This is shown by the service medical records beginning in May 
1966, the June 2005 VA examination, and the February 2006 
medical opinion.  Given that there is no medical opinion of 
record supportive of a contrary finding, the evidence that 
the veteran's sacralization pre-existed service is clear and 
unmistakable.  

The veteran, his wife and his brother essentially contend 
that he had no low back problems prior to entry into service.  
However, the service medical records directly contradict this 
contention.  Specifically, the October 1966 Medical Board 
examination report notes that the veteran reported that he 
had periodically suffered back pain since he was 14.  Any 
excessive exercise or exertion caused pain in his lumbosacral 
area and he had been treated with bed rest, exercises, 
strapping and lumbosacral belt, all without benefit.  He also 
had failed two jobs because of back pain.  Additionally, in 
his report of medical history at induction, the veteran 
reported that he had a "sprained back" in 1961.  Given the 
more contemporaneous nature of the reports by the veteran 
regarding the state of his back prior to service, the later 
contradictory reports by the veteran, his wife, and his 
brother cannot be seen as credible evidence that the veteran 
had no pre-existing back problem.  Also, as the veteran, his 
wife and brother are laypersons, they are not competent to 
provide an opinion as to whether the veteran had a congenital 
defect of the lumbar spine.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Since there is clear and 
unmistakable evidence that the veteran's sacralization is a 
congenital defect which by definition pre-existed service, 
the presumption of soundness as to such disability is 
rebutted.  

As it is established that the low back sacralization pre-
existed service, what remains to be resolved is whether the 
sacralization was aggravated by service beyond natural 
progression (i.e. whether the veteran's congenital 
sacralization was subject to any permanent superimposed 
disease or injury during service).  Service medical records 
show that the veteran was seen on numerous occasions for back 
complaints.  However, both the June 2005 VA examiner and the 
February 2006 medical expert specifically found no evidence 
that the veteran's condition was aggravated by service.  In 
particular the February 2006 medical expert noted that 
objective findings beyond the radiographic finding of a 
developmental abnormality were not noted in the service 
medical records and that documentation by a qualified 
specialist indicated that the veteran's reported symptoms 
were primarily non-organic in nature.  Additionally, there is 
no postservice documentation of record of any medical 
treatment for low back disability from the time the veteran 
left service, in 1966, until 1985, some 19 years after 
service.  A lengthy time interval between service and initial 
postservice manifestation of a "disability" for which 
service connection is sought is, of itself, a factor against 
a finding that the disability was aggravated by service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  If the 
veteran's sacralization had actually been aggravated beyond 
natural progression by service, it would be reasonable to 
expect that he would have received some medical treatment for 
low back disability in the early years following service.  

While the veteran may believe that his low back disability 
was aggravated by service, as a layperson, his allegations 
are not competent evidence of a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Also, 
while the veteran did report that he saw a Dr. H right after 
service in 1967 and his wife reported that he saw a Dr. R, 
they did not indicate that records from Dr. R might be 
available (see VCAA discussion above) and affirmatively 
indicated that there was no way to obtain records of the 
visit with Dr. H.  Without such records, there is no way to 
assess whether Dr. H or Dr. R made any findings indicative of 
aggravation beyond natural progression in service.  
Consequently, the veteran's reports that he had such medical 
visits lack probative value.  

The veteran's representative argues both that Dr. K's opinion 
was incomplete as it offered no medical rationale and that it 
did not establish by clear and convincing evidence that the 
veteran's low back disability pre-existed service and was not 
aggravated by service.  However, examination of Dr. K's 
opinion shows that it does offer a clear, two part medical 
rationale.  First, it found that the veteran's sacralization, 
as noted in the record, was a congenital defect, and 
therefore, by definition, pre-existed service.  Second, it 
noted that the service medical records did not reveal any 
objective findings of disability beyond the congenital 
sacralization itself.  Thus, there was no basis for finding 
that there was superimposed pathology, and that the 
sacralization was aggravated by service beyond its natural 
progression.  

Dr. K's opinion is entirely consistent with the service 
medical records and the June 2005 VA examination, and there 
is no medical opinion of record to the contrary.  Also, there 
is no medical documentation of record in the years just after 
service showing any problems with low back disability, let 
alone an aggravation of the level of congenital disability.  
Notably, the veteran's lumbar disc disease was not manifested 
in service, and there is no competent (medical) evidence to 
the effect that it might be related to service.  

In summary, because it is a congenital defect, there is clear 
and unmistakable evidence that the veteran's sacralization of 
L5 on S1 pre-existed service.  It is not shown that the 
disability increased in severity during service/had pathology 
superimposed during service; and lumbar disc disease was 
initially manifested many years postservice and is not shown 
to be related to the veteran's service.  Consequently, 
aggravation may not be conceded.  Hence, regarding the 
veteran's low back disability both the presumption of 
soundness on entry in service, and the presumption of 
aggravation are rebutted; and service connection for 
sacralization of L5 on S1 and for lumbar disc disease is not 
warranted. 

Cervical spine disability

The veteran clearly has cervical spine disability as 
evidenced by the June 2005 VA  diagnosis of status post 
fusion of C5 to C7.  However, there is no competent (medical) 
evidence that this disability was manifest in service or is 
somehow related to the veteran's service.  His service 
medical records are entirely negative as to any cervical 
injury, complaints, treatment, or diagnosis; and there is no 
medical evidence of record that suggests the current 
disability might be related to the veteran's service.  To the 
contrary, the June 2005 VA examiner specifically found that 
the veteran's cervical spine problems were not due to a 
service connected injury.  While the veteran may believe that 
his current cervical spine disability is related to service, 
as a layperson, his beliefs are not competent evidence of a 
medical diagnosis or nexus.  See Espiritu supra.  Given that 
it is not shown that the veteran's current cervical spine 
disability was manifested in service or that it might be 
related to service, the preponderance of the evidence is 
against this claim, and it must be denied.    
  





ORDER

Service connection for a low back disability, to include 
sacralization of L5/S1 and lumbar disc disease, is denied.    

Service connection for a cervical spine disability is denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


